Citation Nr: 1550810	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling prior to January 7, 2012, and in excess of 20 percent disabling thereafter, for a lumbosacral strain.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, granted service connection for a lumbosacral strain and assigned an initial disability rating of 10 percent, and denied entitlement to a TDIU.  

In a February 2013 rating decision, the RO denied service connection for thoracolumbar and lumbar degenerative disc disease with neurofibromatosis.  The Veteran did not appeal this rating decision; therefore, this issue is not before the Board.  

In April 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In June 2015, the Veteran was informed that the Veterans Law Judge who had conducted the April 2013 Board hearing had retired, and the Veteran, therefore, had a right to request an additional hearing before a different Veterans Law Judge.  The Veteran responded, indicating that he did not want an additional Board hearing.  

In November 2014, the Board, in pertinent part, denied entitlement to an initial disability rating in excess of 10 percent for a lumbosacral strain prior to January 7, 2012, and granted entitlement to an increased rating to 20 percent disabling, effective January 7, 2012.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the November 2014 Board decision that denied entitlement to increased disability ratings in excess of 10 percent prior to January 7, 2012, and in excess of 20 percent thereafter.  The April 2015 JMPR then remanded the case to the Board for adjudication consistent with the Court's order, specifically to address potentially favorable evidence in the Veteran's claim.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's lumbosacral strain has been manifested by symptoms and impairment including forward flexion between 30 and 60 degrees, pain, stiffness, weakness, fatigue, decreased functional capacity, and use of assistive devices for locomotion.  

2.  For the entire rating period on appeal, the Veteran's lumbosacral strain did not manifest in forward flexion of 30 degrees or less, or ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a 20 percent disability rating, but no higher, for a lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a June 2009 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include post-service VA treatment records, VA examination reports from June 2009, January 2012, and November 2012, and the Veteran's statements.   

The Veteran was afforded VA medical examinations in June 2009, January 2012, and November 2012 in connection with his claim of entitlement to an increased disability rating for a lumbosacral strain.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claim of entitlement to an increased disability rating for a lumbosacral strain.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Increased Disability Rating for a Lumbosacral Strain - Analysis

The Veteran contends that his current disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned.  Specifically, the Veteran indicates constant pain has resulted in limited movement, impairment in standing and walking tolerance, impaired sleeping, and difficulty performing occupational activities.  The Veteran's lumbosacral strain disability rating is staged as follows: 10 percent disabling prior to January 7, 2012, and 20 percent disabling thereafter.  

Historically, the Veteran lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  However, the criteria for rating disabilities of the spine were revised effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The Veteran filed the current claim for an increased disability rating in May 2009; therefore, the rating criteria provided under the pre-amended regulations are not applicable in the case.  Therefore, for the entire rating period on appeal, the Board finds that the current rating criteria are appropriate in evaluating the severity of the Veteran's lumbosacral strain.  

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5237, and is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's lumbosacral strain disability warrants a 20 percent disability rating, but no higher, on the basis of limitation of motion under Diagnostic Code 5237 for the entire rating period on appeal.   

In a May 2009 statement, the Veteran indicated that his low back pain had significantly worsened requiring daily use of pain medication.  The Veteran reported that his low back pain resulted in difficulty sleeping, difficulty performing his occupational tasks and activities of daily living (ADLs), and decreased sitting, standing, and walking tolerance.  

Upon VA examination in June 2009, the Veteran reported constant low back pain that fluctuated in intensity depending on the Veteran's activity level.  The Veteran reported flare-ups that would last a few days and which would occur with changes in the weather or with carrying heavy objects.  The Veteran reported an additional loss of motion of 10 to 20 degrees during flare-ups.  The Veteran reported that the low back pain resulted in difficulty sleeping, difficulty with transfers and stair negotiation, difficulty performing his occupational tasks and ADLs, and decreased sitting, standing, and walking tolerance.  The Veteran also reported wearing a back brace to help decrease his symptoms during prolonged sitting and standing.  Upon physical examination, the VA examiner noted tenderness to palpation over the sacroiliac joints, but no evidence of muscle spasm, abnormal gait pattern, or abnormal spinal contours.  Range-of-motion testing demonstrated: 70 degrees of forward flexion, with pain at end-range; 15 degrees of extension, with pain at end-range; 15 degrees of bilateral lateral flexion, with pain at end-range bilaterally; 20 degrees of right rotation, with pain at end-range; and 15 degrees of left rotation, with pain at end-range.  The VA examiner noted pain on movement, but noted no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  Following examination, the VA examiner opined that the Veteran's lumbosacral strain resulted in mild to moderate functional loss or limitations impacting his usual occupation and ADLs.  

In a June 2009 statement, the Veteran indicated that his low back pain requires daily use of pain medication.  The Veteran reported that his low back pain resulted in difficulty sleeping, difficulty performing his occupational tasks and ADLs, and decreased sitting, standing, and walking tolerance.  The Veteran also indicated that he wears a back brace to decrease his pain.  

Upon VA psychiatric examination in April 2010, the Veteran reported a significant interaction between his chronic low back pain and depression.  Specifically, the Veteran reported becoming increasingly disabled due to his back pain, which has worsened his psychiatric symptoms.  The VA examiner noted that the Veteran reported being able to complete his ADLs without difficulty, and that the Veteran "has a fairly active social life" and "tries not to avoid social activities."  However, the Veteran reported that at times his back pain prevents his from participating in leisure activities.  Following examination, the VA examiner indicated that the Veteran's "back pain exacerbates his problems with depressed mood" and that he "experiences a mild to moderate level of interference attributable to his back pain and mood combined."  

Upon VA examination in January 2012, the Veteran reported constant low back pain.  The Veteran denied the presence of flare-ups that impact his functional capacity.  The Veteran reported that his low back pain interfered with his ability to maximally perform his work duties.  The Veteran reported the regular use of a cane for ambulation.  Upon physical examination, the VA examiner noted tenderness to palpation over the entire spine, but noted no muscle spasm, atrophy, or abnormal spinal contour.  The VA examiner indicated that the Veteran demonstrated three or more positive Waddell signs, indicating a non-organic cause of the Veteran's pain complaints.  See Dorland's Illustrated Medical Dictionary p. 1716 (32nd ed. 2012) ("signs indicating that a patient's low back pain is being intensified by psychological factors").  Range-of-motion testing demonstrated: 60 degrees of forward flexion, with pain beginning at 30 degrees; zero degrees of extension, with pain upon movement; 20 degrees of bilateral lateral flexion, with pain beginning at 10 degrees bilaterally; and 20 degrees of bilateral rotation, with pain beginning at 10 degrees bilaterally.  The VA examiner noted that the Veteran's obesity and general deconditioning limited his spinal movement.  The VA examiner noted pain on movement, but noted no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  Following examination, the VA examiner indicated that there was insufficient objective evidence to support an opinion that the Veteran's additional "radicular-like subjective pain complaints" in both lower extremities are due to compression of the thoracolumbar neural structures resulting from or caused by the Veteran's military service.  

Upon VA examination in November 2012, the Veteran reported constant low back pain that fluctuated in intensity depending on the Veteran's activity level.  The Veteran reported flare-ups that occur with changes in the weather or with carrying heavy objects; the Veteran reported these were incapacitating episodes for which he sought medical treatment and for which his physician required two to three days of bed rest.  The Veteran reported the regular use of a cane for ambulation.  Upon physical examination, the VA examiner noted tenderness to palpation and muscle spasm, but noted no abnormal spinal contours.  Range-of-motion testing demonstrated: 60 degrees of forward flexion, with pain at end-range; 20 degrees of extension, with pain at end-range; 30 degrees of bilateral lateral flexion, with pain at end-range bilaterally; and 30 degrees of bilateral rotation, with pain at end-range bilaterally.  The VA examiner noted pain on movement, but noted no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  Following examination, the VA examiner opined that the Veteran's thoracolumbar degenerative joint and disc disease with radiculopathy was less likely than not a result of the service-connected lumbosacral strain.  The VA examiner indicated that the Veteran has moderate functional limitation as a result of pain and right lower extremity radiculopathy that requires the use of a cane to assist with ambulation, and has severe functional impairment with incapacitating episodes.  As noted above, the Veteran did not appeal the denial of service connection for thoracolumbar degenerative disc disease with neurofibromatosis.  
  
Upon VA psychiatric examination in April 2014, the Veteran reported a mild reduction in his social activity since the April 2010 VA examination due to increase low back pain and psychiatric symptoms.  The Veteran denied significant difficulties while working, but that his back pain began to interfere with his work performance as he neared retirement, resulting in increased leave and early retirement.  Following examination, the VA examiner opined that the Veteran's depressive symptoms are "also clearly tied and linked to his ongoing reported pain."  

In a June 2014 statement, the Veteran indicated that he experienced daily pain, requiring daily use of pain medication, and resulting in decreased functional activity and difficulty engaging in social functions.  The Veteran indicated that his daily pain has prevented weight loss, and has significant affected his ability to participate in chiropractic and physical therapy treatment sessions.  The Veteran further indicated that he uses a cane and a back brace daily to decrease his symptoms and improve his ability to walk.  

In review of the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 20 percent, but no higher, is warranted for the entire initial disability rating on appeal.  See 38 C.F.R. § 4.71a.  The Veteran's complaints have consistently reflected pain and stiffness in the low back that resulted in impaired mobility, decreased sitting and standing tolerance, and decreased ability to perform occupational tasks and ADLs.  

During the June 2009 VA examination, the Veteran demonstrated 70 degrees of pain-free forward flexion and a combined pain-free range of motion of 150 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Additionally, the Veteran reported an additional loss of motion during flare-ups of 10 to 20 degrees, indicating 50 to 60 degrees of pain-free forward flexion.  This limitation of motion more closely approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a.  

During the January 2012 VA examination, the Veteran demonstrated 60 degrees of forward flexion and 30 degrees of pain-free forward flexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Veteran also demonstrated a combined range of motion of 140 degrees and a combined pain-free range of motion of 70 degrees.  Id.  This limitation of motion more closely approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a.  The Veteran denied flare-ups during this examination and the VA examiner indicated positive Waddell signs, suggesting the presence of symptom magnification.  

During the November 2012 VA examination, the Veteran demonstrated 60 degrees of pain-free forward flexion and a combined pain-free range of motion of 200.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Additionally, the Veteran reported flare-ups that result in an additional loss of motion.  While the VA examiner did not specify the degree of lost motion, given the consistency of the Veteran's reported symptoms and range of motion, it is reasonable to conclude that the Veteran's additional loss of motion during a flare-up is also consistent.  Therefore, considering the 10 to 20 degrees of additional motion lost during a flare-up, as reported by the Veteran, the results of the November 2012 VA examination indicate 40 to 50 degrees of pain-free forward flexion.  This limitation of motion more closely approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a.  

The Veteran has reported functional impairments such as decreased sitting, standing and walking tolerance, and difficulty performing occupational tasks and ADLs.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion more closely approximates the criteria for a 20 percent disability rating.  Moreover, the Board finds that the Veteran's symptomatology and impairment have been shown as relatively consistent throughout the entire rating period on appeal.  Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level, and that staged ratings are not warranted in this case.  Accordingly, for the entire initial period on appeal, the Board finds that the 20 percent disability rating is warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board next finds that a disability rating in excess of 20 percent is not warranted for the Veteran's lumbosacral strain as the weight of the evidence demonstrates forward flexion greater than 30 degrees.  The January 2012 VA examination report was the only documentation of forward flexion limited by pain to 30 degrees.  Moreover, the January 2012 VA examination report was the only examination report that documented pain during movement, whereas the other two VA examination reports documented pain at the end-range of movement.  While the Veteran's reported pain during movements has been considered in the context of functional loss, the Rating Schedule specifically provides that the rating criteria are to be applied "with or without symptom such as pain."  38 C.F.R. § 4.71a.  Finally, the VA examiner noted that the Veteran demonstrated three of more Waddell signs, suggestive of symptom magnification.  Therefore, the Board finds that the weight of the evidence is against a finding of forward flexion limited to 30 degrees or less, and a 40 percent disability rating is not warranted.  See id.  

The Board next finds that a disability rating in excess of 20 percent is not warranted for the Veteran's lumbosacral strain as favorable ankylosis of the entire thoracolumbar spine has not been shown.  See 38 C.F.R. § 4.71a.  Note (5) provides that for VA compensation purposes, favorable ankylosis is the fixation of a spinal segment in a neutral position (zero degrees).  Id.  All of the VA examination reports document thoracolumbar motion in all planes greater than zero degrees; therefore, favorable ankylosis of the entire thoracolumbar spinal segment is not shown.  For these reasons, the Board finds that the Veteran's low back strain did not manifest favorable ankylosis, and a 40 percent rating is not warranted.  See id.  

The Board further finds that the Veteran has not been diagnosed with unfavorable ankylosis of the thoracolumbar spine at any time during the appeal period.  As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 50 percent or higher is not warranted.  

The Board notes specifically that the Veteran's reports of pain, limitation of movement, and decreased functional capacity have been considered in evaluating the severity of the Veteran's lumbosacral strain.  In addition, the Veteran contends that the use of a cane and back brace indicate a more severe disability.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate rating criteria.  Such competent evidence concerning the nature and extent of his lumbosacral strain has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that the use of assistive devices, such as canes and braces, is not specifically listed in the rating criteria for evaluating spinal disabilities, including a lumbosacral strain.  Assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  Additionally, a brace is provided to support a part of the body that may be painful, atrophied, or deformed.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has fully considered the Veteran's use of a cane and back brace as it relates to the symptomatology and functional impairment associated with his lumbosacral strain in the determination that a disability rating in excess of 20 percent is not warranted.  

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, the November 2012 VA examiner indicated that the Veteran has thoracolumbar and lumbar degenerative disc disease with neurofibromatosis, resulting in intervertebral disc syndrome (IVDS).  However, the VA examiner indicated that the Veteran's IVDS was less likely than not related to his military service, and as a result, service connection for thoracolumbar and lumbar degenerative disc disease with neurofibromatosis was denied.  As the Veteran did not appeal this decision, it is not considered part of the current appeal.  

The November 2012 VA examiner also indicated the presence of lumbar spine osteoarthritis.  As it does not appear that the denial of service connection for thoracolumbar and lumbar degenerative disc disease with neurofibromatosis included lumbar spine osteoarthritis, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, as adjudicated above, the Veteran's lumbosacral strain warrants a 20 percent disability rating based on a limitation of motion; therefore Diagnostic Code 5003 is not for application.  Furthermore, the maximum rating otherwise allowed for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board finds that a rating for degenerative arthritis of the Veteran's lumbar spine is not warranted.  Id.

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 20 percent, but no higher, for a lumbosacral strain for the entire rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for a lumbosacral strain, major depressive disorder as secondary to a lumbosacral strain, bilateral hearing loss, and tinnitus.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbosacral strain are specifically contemplated by the schedular rating criteria (Diagnostic Code 5237, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's disability is manifested by symptoms of pain, limitation of movement, weakness, functional limitations in sitting, standing, and walking tolerance, difficulty performing occupational tasks and ADLs, and use of assistive devices.  The Veteran reported use of a cane and back brace for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, thus providing additional evidence to assist in determining how much the Veteran's thoracolumbar spine motion is limited, and the additional impairment caused by the lumbosacral strain, as allowed and instructed by DeLuca.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the Veteran's lumbosacral strain disability.

The evidence of record suggests some interrelationship between the Veteran's lumbosacral strain and his major depressive disorder.  In this regard, the April 2010 VA psychiatric examiner opined that the Veteran's "back pain exacerbates his problems with depressed mood" and that he "experiences a mild to moderate level of interference attributable to his back pain and mood combined."  See also April 2014 VA Psychiatric Examination Report.  However, the Board finds that referral for an extraschedular disability rating due to the combined effects of these two disabilities is not warranted.  See Johnson, 762 F.3d 1362.  First, the relationship between these two disabilities is inherent as major depressive disorder was service-connected as secondary to the lumbosacral strain.  Second, there is no evidence indicating that any "interference" due to the relationship has resulted in an exceptional circumstance that is not captured by the schedular rating criteria.  While there is evidence that the Veteran's chronic back pain and reduced functional capacity worsens his symptoms of depression, the schedular rating criteria specifically provide for degrees of symptom severity and there is no evidence of symptomatology not contemplated by the schedular rating criteria.  Third, the evidence has demonstrated that the relationship is unidirectional, in that the Veteran's lumbosacral strain negatively affects his major depressive disorder; however, there is no evidence that his major depressive disorder negatively affects his lumbosacral strain.  Therefore, while the Board has considered entitlement to an extraschedular rating for his lumbosacral strain, the Board finds a lack of evidence demonstrating such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a lumbosacral strain for the entire rating period on appeal is granted.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  The Veteran contends that he is unemployable due to a combination of his service-connected disabilities.  See September 2015 Statement.  

In this case, the Veteran is currently service-connected for a lumbosacral strain, rated as 20 percent disabling; major depressive disorder as secondary to a lumbosacral strain, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran's combined disability is 60 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran does not currently meet the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

The Veteran has initiated an appeal regarding an increased disability rating for major depressive disorder.  However, this claim is pending before the RO, and the Board does not currently have jurisdiction over this claim.  As the Veteran has made specific contentions that he is unemployable, at least in part, due to the severity of his major depressive disorder, the Board finds the claim of entitlement to a TDIU to be inextricably intertwined with the pending claim.  As such, adjudication of the TDIU claim must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following action:

Upon final adjudication of the Veteran's increased rating claim for major depressive disorder, the AOJ must readjudicate the claim of entitlement to a TDIU.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


